 MATERIALS THE CLERK OF COURT IS TO PROVIDE TO PARTIES
                       WHO FILE
                CIVIL REMOVAL ACTIONS
    IN THE NORTHERN DISTRICT OF IOWA ON OR AFTER
                    JANUARY 1, 2008


1.    Local Rule 81 PLEASE NOTE THAT LR81(b) IS INCORRECT WHERE IT STATES
      THAT THE PROPOSED SCHEDULING ORDER AND DISCOVERY PLAN ARE DUE
      WITHIN 90 DAYS OF THE FILING OF A PETITION FOR REMOVAL. PER CHANGES
      TO THE FEDERAL RULES OF CIVIL PROCEDURE EFFECTIVE 12/2015, THE
      DEADLINE IS NOW 60 DAYS FROM THE FILING OF A PETITION FOR REMOVAL
      BECAUSE A DEFENDANT HAS APPEARED.

2.    Local Rule 7.1

3.    Disclosure Statement

4.    Local Rule 10

5.    Local Rule 16

6.    Federal Rule of Civil Procedure 16

7.    Instructions and Worksheet for Scheduling Order and Discovery Plan

8.    Proposed Scheduling Order and Discovery Plan

9.    Local Rule 73

10.   Notice, Consent and Order of Reference

11.   Notice of Lawsuit and Request for Waiver

12.   Waiver of Service of Summons

13.   Local Rule 41

14.   Instructions for CM/ECF Attorney Registration Through PACER.gov

15.   Privacy Notice


                                                                 Revised 06/2020

       Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 1 of 29
                                 LR 81 REMOVED ACTIONS

a. Filings. When a civil case is removed to this court from a state court, along with the notice of
   removal and the proper filing fee, the removing party also must file under the same docket
   entry as the notice of removal the following:

   1. Copies of all process, pleadings, and orders filed in the state case (the requirements of
      Local Rules 5A(g)(8) and 10(c)(3) do not apply to documents filed pursuant to this
      subsection). All of these documents must be filed electronically pursuant to Local Rule
      5A(b);

   2. A list of all motions pending in the state court that will require resolution by this court,
      with the papers relating to the motions electronically attached to the list; and

   3. The names of counsel and the law firms that have appeared in the state court, with their
      office addresses, telephone numbers, facsimile numbers, and e–mail addresses (if
      available), and the names of the parties they represent.

   4. When a civil case is removed to this court from a state court based on diversity of
      citizenship under 28 U.S.C. § 1332, if the petition filed in state court does not, on its face,
      indicate either the required diversity of citizenship or the required amount in controversy,
      the removing party also must include in the notice of removal a statement of the facts that
      demonstrate satisfaction of these jurisdictional requirements.

b. Scheduling Order and Discovery Plan. Within 90 days after the filing of a petition for
   removal, counsel for the parties must submit to the Clerk of Court for approval by a magistrate
   judge a proposed Rule 16(b) and 26(f) scheduling order and discovery plan prepared in
   accordance with the requirements of Local Rule 16. The removing party is responsible for
   initiating discussions on the proposed scheduling order and discovery plan, but all parties who
   have appeared in the case are jointly responsible for the preparation and submission of the
   proposed scheduling order and discovery plan.

c. Removing Party’s Disclosure Statement. Within 21 days after filing a petition for removal
   in a civil case, each nongovernmental removing party that is not a natural person must file with
   the Clerk of Court a disclosure statement form in compliance with Local Rule 7.1(c).

d. Remaining Parties’ Disclosure Statements. Within 30 days after service of the petition for
   removal in a civil case, each remaining nongovernmental party that is not a natural person must
   file with the Clerk of Court a disclosure statement form in compliance with Local Rule 7.1(c).

e. Obligations of the Parties. After a civil case is removed to this court, the parties should obtain
   the following from the courts' websites:

   1. A copy of this rule and Local Rules 7.1, 10(g), and 16;

   2. The instructions for the scheduling order and discovery plan and worksheet;

   3. A scheduling order and discovery plan form;


                                     54
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 2 of 29
4. A disclosure statement form; and

5. A Notice of Public Availability of Case File Information.




                                 55
     Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 3 of 29
                             LR 7.1 DISCLOSURE STATEMENT

a. Plaintiff’s Disclosure Statement. Within 21 days after a civil complaint is filed, each
   nongovernmental plaintiff that is not a natural person must file with the Clerk of Court a
   disclosure form containing the following:

   1. The names of all associations, firms, partnerships, corporations, and other artificial entities
      that either are related to the plaintiff as a parent, subsidiary, or otherwise, or have a direct
      or indirect pecuniary interest in the plaintiff’s outcome in the case; and

   2. With respect to each such entity, a description of its connection to or interest in the
      litigation.

b. Defendant’s Disclosure Statement. Within 30 days after service of a civil complaint on a
   nongovernmental defendant that is not a natural person, such defendant must file with the Clerk
   of Court a statement containing the following:

   1. The names of all associations, firms, partnerships, corporations, and other artificial entities
      that either are related to the defendant as a parent, subsidiary, or otherwise, or have a direct
      or indirect pecuniary interest in the defendant’s outcome in the case; and

   2. With respect to each such entity, a description of its connection to or interest in the
      litigation.

c. Disclosure Statement Forms. The disclosure form is available on the courts' websites. The
   disclosure statement form is designed to enable the involved federal judges to evaluate possible
   bases for disqualification or recusal.

d. Conflicts List. After entering an appearance in a pending civil case, the lawyers for the parties
   must determine promptly if a presiding judge has filed a conflicts list with the Clerk of Court
   by doing one of the following:

   1. Inspecting the conflicts information on the courts' websites; or

   2. Inquiring of the Clerk of Court of the district.

   3. If a conflicts list for the presiding judge has been filed with the Clerk of Court, the lawyer
      must review the list and notify the Clerk of Court immediately if it appears a presiding
      judge may have a conflict with any association, firm, partnership, corporation, or other
      artificial entity either related to any party or having a pecuniary interest in the case.




                                     15
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 4 of 29
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA



                      Plaintiff(s),
                                                       Case Number:
 vs.
                                                      DISCLOSURE STATEMENT




                      Defendant(s).




      As required by LR 7.1 and LR 81(c) and (d), [plaintiff] [defendant] in this case
provides the following information to the court:

   (a) The following are the names of all associations, firms, partnerships, corporations,
       and other artificial entities that either are related to the [plaintiff] [defendant] as
       a parent, subsidiary, or otherwise, or have a direct or indirect pecuniary interest
       in the [plaintiff’s] [defendant’s] outcome in this case:


   (b) With respect to each entity named in response to (a), the following describes its
       connection to or interest in the litigation, or both:


Date: ____________________


                                                  ________________________________
                                                  Atttorney’s Name
                                                  Address:

                                                  Telephone Number:
                                                  E-mail Address:

                                                  Attorney for: [plaintiff] [defendant]




        Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 5 of 29
     LR 10 FORM OF DOCUMENTS FILED WITH THE COURT; CITATIONS TO
                    STATUTES; PERSONAL IDENTIFIERS

a. Size. All documents filed with the court in paper form must be on 8.5 inch x 11 inch size
   paper. All electronic filings must be similarly formatted.

b. Form. All documents filed with the court must be in the following form:

   1. Double spaced;

   2. Printed on only one side of the page; and

   3. Have a top margin of at least 1 inch on each page.

   4. A brief more than 10 pages in length must include, on the first page, a subject matter table
      of contents.

   Documents more than 1 page in length must be numbered at the bottom of each page. Exhibits
   included in an appendix or attached to a pleading, motion, or brief must be imaged or
   reproduced in a clear, legible, and high-quality form.

c. Documents Filed in Paper Form. To facilitate electronic imaging, a document filed non-
   electronically must be delivered to the Clerk of Court with no tabs, staples, or permanent clips,
   but may be organized with paperclips, clamps, or some other type of temporary fastener, or
   delivered to the Clerk of Court in an expandable file folder, except as follows:

   1. Transcripts may be bound.

   2. Copies of exhibits may be provided to the court in a notebook.

   3. If a motion, resistance, or reply, together with any supporting filings, totals more than 100
      pages in length and is filed electronically, within 7 days after the document is filed, the
      filer must deliver to the Clerk of Court, for use by the presiding judge, a paper copy of the
      motion, resistance, or reply, together with any supporting filings, reproduced on one side
      of the page, bound or fastened at the left margin, and tabbed to facilitate ready reference.

d. Captions. Captions of filings must include the district and division in which the case is filed,
   the case number, the names of the litigants in the manner prescribed in Federal Rule of Civil
   Procedure 10(a), and a designation of the content, and must specify clearly the party filing the
   document.

e. Consolidated Cases. If 2 or more cases have been consolidated, the caption on all filings in
   the cases must be in the name of the lead case, but also must include the case numbers of all
   other member cases. If 2 or more cases have been consolidated for pretrial purposes only, the
   caption on all filings in the cases must include the full captions of all member cases.

f. Return of Copies by Mail. If a party requests that a copy of a document filed in paper form
   be returned by mail, the party must deliver to the Clerk of Court a self-addressed, stamped


                                     16
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 6 of 29
   envelope, with proper postage, and large enough to accommodate the requested copy.

g. Personal Data Identifiers. Unless otherwise permitted or required by law, a party filing a
   document containing personal data identifiers should, unless the document is filed under seal,
   modify or partially redact the document to prevent disclosure of the identifiers. (See Fed. R.
   Civ. P. 5.2(a)). Personal data identifiers include the following:

   1. Social Security numbers;

   2. Dates of birth;

   3. Names of minors (anyone under the age of 18);

   4. Financial account numbers; and

   5. Taxpayer identification numbers.

   By way of example, and not limitation, if the Social Security number of an individual must be
   included in a document, only the last four digits of that number should be used. If an
   individual’s date of birth is necessary, only the year should be used. If a minor must be
   mentioned, only that minor’s initials should be used. If financial account numbers are relevant,
   only incomplete numbers should be recited in the document.

   In addition, parties should exercise caution when filing unsealed documents that contain the
   following information:

   6. Other personal identifying numbers, such as driver’s license numbers;

   7. Information concerning medical treatment or diagnosis (which includes mental health and
      substance abuse information);

   8. Employment history;

   9. Personal financial information;

   10. Proprietary or trade secret information;

   11. Information concerning a person’s cooperation with the government;

   12. Information concerning crime victims;

   13. Sensitive security information;

   14. Home addresses;

   15. Telephone numbers;

   16. E-mail addresses.



                                     17
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 7 of 29
It is the responsibility of counsel and the parties to assure that appropriate redactions from
documents have been made before they are filed; the Clerk of Court will not review filings to
determine whether such redactions have been made.




                                     18
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 8 of 29
                 LR 16 SCHEDULING ORDER AND DISCOVERY PLAN

a. Timing of Proposed Order and Plan. Within 90 days after the filing of the complaint, all
   attorneys of record and all unrepresented parties must submit to the Clerk of Court for approval
   by a magistrate judge a proposed Rule 16(b) and 26(f) scheduling order and discovery plan.

   The parties must confer to complete the proposed scheduling order and discovery plan as soon
   as practicable, but at least 14 days before the proposed scheduling order and discovery plan is
   due.

b. Completion of Proposed Order and Plan. The attorneys of record and all unrepresented
   parties who have appeared in the case are jointly responsible for preparing a proposed
   scheduling order and discovery plan. The proposed scheduling order and discovery plan must
   be prepared using the form supplied by the Clerk of Court, and must contain all of the
   information requested in the form. The form may be downloaded from the courts' websites.
   The completed form must be filed.

c. Dismissal for Failure to Submit Timely Proposed Order and Plan. The failure to submit
   timely a proposed scheduling order and discovery plan may result in dismissal of the case.

d. Cases Not Subject to Requirement. A proposed scheduling order and discovery plan must
   be submitted in all civil cases, except for the following:

   1. An action for judicial review based on an administrative record, such as a Social Security
      benefits case or a claim-review case brought under the Employee Retirement Income
      Security Act of 1974;

   2. A petition, application, or motion for habeas corpus, or other proceeding to challenge a
      criminal conviction or sentence;

   3. An action brought without counsel by a person in custody of the United States, a state, or
      a state subdivision;

   4. An action to enforce or quash an administrative summons or subpoena;

   5. An action by the United States to recover benefit payments;

   6. An action by the United States to collect on a student loan guaranteed by the United States;

   7. A proceeding ancillary to proceedings in other courts;

   8. An action to enforce an arbitration award;

   9. A foreclosure or civil forfeiture action filed by the United States;

   10. An IRS summons enforcement action; and

   11. Any other class of cases so designated by order of the court.



                                     22
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 9 of 29
e. Scheduling Conference. After reviewing the proposed scheduling order and discovery plan,
   the magistrate judge may issue the Rule 16(b) and 26(f) scheduling order and discovery plan,
   either as submitted or with revisions, or may set a scheduling conference. Nothing in this rule
   precludes the parties from requesting a scheduling or planning conference with the magistrate
   judge at any time.

f. Requests for Extensions of Scheduling Order Deadlines. A motion to extend a scheduling
   order deadline must demonstrate good cause for the requested extension and also must contain
   the following:

   1. A description of the discovery not completed;

   2. A description of the discovery that has been completed;

   3. An explanation of why all discovery cannot be completed by the existing deadline;

   4. A statement of when discovery will be completed; and

   5. The current trial date and a statement of whether the moving party believes the requested
      extension will affect any scheduled trial date.[HA1]

g. Dispositive Motion Deadline. The deadline in the proposed scheduling order and discovery
   plan for filing dispositive motions must be at least 150 days before the proposed ready-for-trial
   date.

h. Deadlines in Actions for Judicial Review Based on Administrative Record. In actions for
   judicial review based on an administrative record, such as claim-review cases brought under
   the Employee Retirement Income Security Act of 1974, within 90 days after the filing of the
   complaint, all attorneys of record and all unrepresented parties must confer and submit to the
   Clerk of Court for approval by a magistrate judge a proposed scheduling order setting forth
   deadlines for the filing of the administrative record and briefs. This section does not apply to
   Social Security benefits cases, which are scheduled by the court.

i. Sanctions. The failure to comply with a deadline established in the Rule 16(b) and 26(f)
   scheduling order and discovery plan may result in sanctions, including the exclusion of
   evidence, the prevention of witnesses from testifying, the striking of pleadings or other
   documents, the denial of oral argument, and the imposition of attorney fees and costs.




                                     23
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 10 of 29
                      FEDERAL RULE OF CIVIL PROCEDURE
              Rule 16 Pretrial Conferences; Scheduling; Management


(a) PURPOSES OF A PRETRIAL CONFERENCE. In any action, the court may order the
attorneys and any unrepresented parties to appear for one or more pretrial conferences
for such purposes as:
    (1) expediting disposition of the action;
    (2) establishing early and continuing control so that the case will not be protracted
  because of lack of management;
    (3) discouraging wasteful pretrial activities;
    (4) improving the quality of the trial through more thorough preparation; and
    (5) facilitating settlement.
(b) SCHEDULING.
    (1) Scheduling Order. Except in categories of actions exempted by local rule, the
  district judge—or a magistrate judge when authorized by local rule—must issue a
  scheduling order:
      (A) after receiving the parties’ report under Rule 26(f); or
      (B) after consulting with the parties’ attorneys and any unrepresented parties at a
    scheduling conference.
     (2) Time to Issue. The judge must issue the scheduling order as soon as practicable,
  but unless the judge finds good cause for delay, the judge must issue it within the
  earlier of 90 days after any defendant has been served with the complaint or 60 days
  after any defendant has appeared.
    (3) Contents of the Order.
      (A) Required Contents. The scheduling order must limit the time to join other
    parties, amend the pleadings, complete discovery, and file motions.
      (B) Permitted Contents. The scheduling order may:
         (i) modify the timing of disclosures under Rules 26(a) and 26(e)(1);
         (ii) modify the extent of discovery;
        (iii) provide for disclosure, discovery, or preservation of electronically stored
      information;




       Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 11 of 29
       (iv) include any agreements the parties reach for asserting claims of privilege
     or of protection as trial-preparation material after information is produced,
     including agreements reached under Federal Rule of Evidence 502;
      (v) direct that before moving for an order relating to discovery, the movant
     must request a conference with the court;
       (vi) set dates for pretrial conferences and for trial; and
       (vii) include other appropriate matters.
   (4) Modifying a Schedule. A schedule may be modified only for good cause and
 with the judge's consent.
(c) ATTENDANCE AND MATTERS FOR CONSIDERATION AT A PRETRIAL CONFERENCE.
   (1) Attendance. A represented party must authorize at least one of its attorneys to
 make stipulations and admissions about all matters that can reasonably be anticipated
 for discussion at a pretrial conference. If appropriate, the court may require that a
 party or its representative be present or reasonably available by other means to
 consider possible settlement.
   (2) Matters for Consideration. At any pretrial conference, the court may consider
 and take appropriate action on the following matters:
     (A) formulating and simplifying the issues, and eliminating frivolous claims or
   defenses;
     (B) amending the pleadings if necessary or desirable;
     (C) obtaining admissions and stipulations about facts and documents to avoid
   unnecessary proof, and ruling in advance on the admissibility of evidence;
      (D) avoiding unnecessary proof and cumulative evidence, and limiting the use of
   testimony under Federal Rule of Evidence 702;
     (E) determining the appropriateness and timing of summary adjudication under
   Rule 56;
     (F) controlling and scheduling discovery, including orders affecting disclosures
   and discovery under Rule 26 and Rules 29 through 37;
     (G) identifying witnesses and documents, scheduling the filing and exchange of
   any pretrial briefs, and setting dates for further conferences and for trial;
     (H) referring matters to a magistrate judge or a master;
    (I) settling the case and using special procedures to assist in resolving the dispute
   when authorized by statute or local rule;



      Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 12 of 29
      (J) determining the form and content of the pretrial order;
      (K) disposing of pending motions;
      (L) adopting special procedures for managing potentially difficult or protracted
    actions that may involve complex issues, multiple parties, difficult legal questions,
    or unusual proof problems;
      (M) ordering a separate trial under Rule 42(b) of a claim, counterclaim,
    crossclaim, third-party claim, or particular issue;
      (N) ordering the presentation of evidence early in the trial on a manageable issue
    that might, on the evidence, be the basis for a judgment as a matter of law under
    Rule 50(a) or a judgment on partial findings under Rule 52(c);
      (O) establishing a reasonable limit on the time allowed to present evidence; and
      (P) facilitating in other ways the just, speedy, and inexpensive disposition of the
    action.
(d) PRETRIAL ORDERS. After any conference under this rule, the court should issue an
order reciting the action taken. This order controls the course of the action unless the
court modifies it.
(e) FINAL PRETRIAL CONFERENCE AND ORDERS. The court may hold a final pretrial
conference to formulate a trial plan, including a plan to facilitate the admission of
evidence. The conference must be held as close to the start of trial as is reasonable, and
must be attended by at least one attorney who will conduct the trial for each party and
by any unrepresented party. The court may modify the order issued after a final pretrial
conference only to prevent manifest injustice.
(f) SANCTIONS.
    (1) In General. On motion or on its own, the court may issue any just orders,
  including those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party or its attorney:
      (A) fails to appear at a scheduling or other pretrial conference;
       (B) is substantially unprepared to participate—or does not participate in good
    faith—in the conference; or
      (C) fails to obey a scheduling or other pretrial order.
    (2) Imposing Fees and Costs. Instead of or in addition to any other sanction, the
  court must order the party, its attorney, or both to pay the reasonable expenses—
  including attorney's fees—incurred because of any noncompliance with this rule,
  unless the noncompliance was substantially justified or other circumstances make an
  award of expenses unjust.



        Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 13 of 29
                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA


           INSTRUCTIONS AND WORKSHEET FOR PREPARATION OF
                 TRIAL SCHEDULE AND DISCOVERY PLAN
                                  Effective June 9, 2020

      Counsel for the parties shall confer, as required by Federal Rules of Civil Procedure
16 and 26 and Local Rules 16 and 26, and file in the court’s CM/ECF system a stipulated
proposed scheduling order and discovery plan, which is the two-page form that is attached
to this worksheet. Follow this worksheet during your Rule 16(b) and 26(f) conference.
The deadlines referred to in this worksheet are suggested deadlines except for the
dispositive motion deadline, which MUST be at least 150 days before the trial ready
date, which must be within 18 months of the filing of the complaint or notice of
removal.     PLEASE DO NOT FILE this worksheet.               PLEASE ONLY FILE the
completed two-page proposed scheduling order and discovery plan in the court’s
CM/ECF system (under “Motions”, please select “Proposed Scheduling Order and
Discovery Plan”).
      Please carefully review the Local Rules for a more complete description of the
court’s requirements for pretrial case management (available at www.iand.uscourts.gov).
After the court receives the parties’ proposed scheduling order and discovery plan, it will
schedule a Rule 16(b) and 26(f) conference call with the parties to discuss the proposed
scheduling order and discovery plan, along with other pretrial issues.




                                             1

                     WORKSHEET – DO NOT FILE – WORKSHEET


           Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 14 of 29
   1. INITIAL DISCLOSURES AND ELECTRONICALLY STORED
      INFORMATION:

State whether the parties (a) entered into an agreement during the Rule 26(f) conference
resolving all issues relating to the Federal Rule of Civil Procedure 26(a)(1) initial
disclosures in this action, and (b) discussed the preservation, disclosure, and discovery of
electronically stored information: _____ yes _____ no
If any party objects either to making the initial disclosures or to the timing of the initial
disclosures, then within 14 days after the proposed scheduling order and discovery
plan is filed in the court’s CM/ECF system, the objecting party must serve and file a
document in which the objections are set forth with particularity.
If the parties have entered into an agreement concerning the timing of the initial
disclosures, state the date by which the initial disclosures will be made: _______________
                                                                             (insert date)
Unless a different deadline is set by agreement of the parties or court order, or unless a
party objects to making the initial disclosures or to the timing of the initial disclosures,
Local Rule 26(a) requires that the initial disclosures be made within 14 days after the
parties’ Rule 26(f) conference.
Federal Rule of Civil Procedure 26(a)(1) describes the information the parties must,
without awaiting a discovery request, provide to other parties. Parties are required to
comply fully with Rule 26(a)(1).

If the parties have any other disputes concerning initial disclosures or the preservation,
disclosure, or discovery of electronically stored information, or are aware of any other
issues relating to scheduling or planning that might benefit from the early intervention of
the court, the parties should raise the dispute with the Magistrate Judge during the pretrial
discovery and planning conference.




                                             2

                     WORKSHEET – DO NOT FILE – WORKSHEET


         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 15 of 29
   2. ADDING PARTIES:

State the deadline for filing motions to add parties: __________________________
                                                              (insert date)
This deadline should be no more than 2 months after the date the proposed scheduling
order and discovery plan is filed in the court’s CM/ECF system.

   3. AMENDING PLEADINGS:

State the deadline for filing motions to amend pleadings: _____________________
                                                                   (insert date)
This deadline should be no more than 2 months after the date the proposed scheduling
order and discovery plan is filed in the court’s CM/ECF system.

   4. EXPERT WITNESSES:

State the deadlines for the parties to disclose, in accordance with Federal Rule of Civil
Procedure 26(a)(2)(A), (B), and (C), all “expert witnesses” who may be used at trial to
present evidence under Federal Rules of Evidence 702, 703, or 705:

              Plaintiff’s experts:        ________________________________
                                                          (insert date)
              Defendant’s experts:        ________________________________
                                                          (insert date)
              Plaintiff’s rebuttal experts: ________________________________
                                                            (insert date)
The deadlines for the plaintiff to disclose experts, for the defendant to disclose experts, and
for the plaintiff to disclose rebuttal experts should be no more than 3 months, 5 months,
and 6 months, respectively, after the date the proposed scheduling order and discovery
plan is filed in the court’s CM/ECF system. Except as otherwise stipulated by the parties
or ordered by the court, the parties must, by these deadlines, provide full disclosure of
expert information as required by Federal Rule of Civil Procedure 26(a)(2).




                                              3

                      WORKSHEET – DO NOT FILE – WORKSHEET


          Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 16 of 29
   5. DISCOVERY:

State the date by which all discovery will be completed, not propounded:_______________
                                                                         (insert date)
Note that this is the date for completion of discovery, not the date when discovery is to be
propounded. This deadline should be no more than 8 months after the date the
proposed scheduling order and discovery plan is filed in the court’s CM/ECF system.
Federal Rule of Civil Procedure 26(e) imposes a continuing duty to supplement discovery
responses as soon as practicable. All discovery responses must be supplemented at least
30 days before the close of discovery.


   6. DISPOSITIVE MOTIONS:

State the deadline for filing dispositive motions: _____________________________
                                                             (insert date)
This deadline must be at least 150 days before the trial ready date, but should be no
more than 9 months after the date the proposed scheduling order and discovery plan
is filed in the court’s CM/ECF system.

   7. TRIAL READY DATE:

State the date on which the parties anticipate the case will be ready for trial: ____________
                                                                                  (insert date)
This deadline should be no more than 14 months after the date the proposed scheduling
order and discovery plan is filed in the court’s CM/ECF system, but must not be less
than 150 days after the dispositive motion deadline and not more than 18 months after
the filing of the complaint or notice of removal.

   8. JURY DEMAND:

State whether a jury demand has been filed:       _____ yes    _____ no




                                              4

                      WORKSHEET – DO NOT FILE – WORKSHEET


          Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 17 of 29
   9. ESTIMATED LENGTH OF TRIAL:

State your estimate of the number of days required for trial: ______________________
                                                              (insert number of trial days)

For jury trials, include in your estimate the time required for jury selection, opening
statements, closing arguments, and instructions. If circumstances change, the parties
should immediately notify the court. In any event, the parties should notify the court of
any change in the time required for trial and of their new estimated length of trial at
least 30 days before the trial readiness date in paragraph 7.


   10. CONSENT TO MAGISTRATE JUDGE:

State whether the parties unanimously consent, or do not unanimously consent, to trial,
disposition, and judgment by a United States Magistrate Judge, with appeal to the Eighth
Circuit Court of Appeals.
      _____ yes, we unanimously consent           _____ no, we do not unanimously consent
You may consent in either a jury or non-jury case. Cases consented to the United States
Magistrate Judge will be set for trial on a date certain.

   11. FILING OR DELIVERY OF FORM TO CLERK OF COURT:

Please print or type the requested information, including the dates, answers to questions,
names, addresses, telephone numbers, and email addresses, on the proposed scheduling
order and discovery plan; sign the proposed scheduling order and discovery plan, and file
the proposed scheduling order and discovery plan in the court’s CM/ECF system (under
“Motions”, please select “Proposed Scheduling Order and Discovery Plan”). Please be
sure to file both pages of the proposed scheduling order and discovery plan.




                                              5

                     WORKSHEET – DO NOT FILE – WORKSHEET


         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 18 of 29
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                 DISTRICT DIVISION


  Plf Name(s),

                                                     CASE NO. Case #
                 Plaintiff(s),
                                                   PROPOSED SCHEDULING ORDER
  vs.                                                         AND
                                                        DISCOVERY PLAN
  Def Name(s),

                 Defendant(s).


Counsel have conferred and submit the following case information and proposed dates for
case management:

 1.      Did the parties both (a) enter into an agreement during the Rule 26(f) conference
         resolving all issues relating to initial disclosures, and (b) discuss the preservation,
         disclosure, and discovery of electronically stored information? ☐ yes       ☐ no
         If the parties have agreed to a deadline for making the initial disclosures, state the
         date by which the initial disclosures will be made: Initial Disclosures
         If any party objected during the Rule 26(f) conference to making or to the timing
         of the initial disclosures, then the objecting party must, within 14 days after this
         proposed scheduling order and discovery plan is filed in the court’s CM/ECF
         system, serve and file a document in which the objections are set forth with
         particularity.
 2.     Deadline for motions to add parties:            Add Parties

 3.     Deadline for motions to amend pleadings:        Amend Pleadings




          Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 19 of 29
 4.    Expert witnesses disclosed by:             a) Plaintiff: Plf Expert Witness
                                                   b) Defendant: Def Expert Witness
                                                   c) Plaintiff Rebuttal: Plf Rebuttal
 5.    Deadline for completion of discovery:                Discovery Completion
 6.    Dispositive motions deadline: Dispositive Motions
       (at least 150 days before Trial Ready Date)
 7.    Trial Ready Date:         Trial Ready Date
       (at least 150 days after Dispositive Motions Date)

 8.    Has a jury demand been filed?               ☐ yes ☐ no
 9.    Estimated length of trial: Enter # of Days days
10.    Do the parties unanimously consent to trial, disposition and judgment by a U.S.
       Magistrate Judge, with appeal to the Eighth Circuit Court of Appeals pursuant to
       28 U.S.C. § 636(c)(3)? ☐ yes                 ☐ no
11.    Are each of the attorneys in this case admitted to practice in the Northern District
       of Iowa pursuant to Local Rule 83? ☐ yes                  ☐ no


  ______________________________                            ______________________________
  Plaintiff(s): Name                                        Defendant(s): Name
  Address: Address                                          Address: Address
  Address                                                   Address
  Telephone: Phone                                          Telephone: Phone
  Email address: Email                                      Email address: Email

  ______________________________
  Third-Party Defendant\Other:
  Address: Address
  Address
  Telephone: Phone
  Email address: Email




        Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 20 of 29
     LR 73 CONDUCT OF TRIALS AND DISPOSITION OF CIVIL CASES BY
   MAGISTRATE JUDGES UPON CONSENT OF THE PARTIES – 28 U.S.C. § 636(c)

Upon consent of the parties and the entry of an order of referral by a district court judge, magistrate
judges are hereby specifically designated, pursuant to 28 U.S.C. § 636(c), to conduct trials and
otherwise dispose of any civil case filed in this court. After an order of referral is entered in a case,
a magistrate judge may conduct all proceedings in the case, including the conduct of a jury or
nonjury trial, and may order the entry of a final judgment in accordance with 28 U.S.C. § 636(c).
In the course of conducting such proceedings, a magistrate judge may hear and determine any
pretrial and post-trial motions, including case-dispositive motions.




                                     51
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 21 of 29
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties RU attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



                      Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 22 of 29
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons



                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                     __________ District of __________

                                                                            )
                              Plaintiff                                     )
                                 v.                                         )       Civil Action No.
                                                                            )
                            Defendant                                       )

                  NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To:
      (Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

          Why are you getting this?

       A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

        This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within          days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

          What happens next?

         If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

        If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

          Please read the enclosed statement about the duty to avoid unnecessary expenses.

          I certify that this request is being sent to you on the date below.

Date:
                                                                                              Signature of the attorney or unrepresented party


                                                                                                                Printed name




                                                                                                                   Address


                                                                                                                E-mail address


                                                                                                              Telephone number


                     Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 23 of 29
AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                     __________ District of __________

                                                                             )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No.
                                                                             )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To:
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                                      , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                            Signature of the attorney or unrepresented party


        Printed name of party waiving service of summons                                                      Printed name




                                                                                                                 Address


                                                                                                             E-mail address


                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.


                     Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 24 of 29
                               LR 41 DISMISSALS OF ACTIONS

a. Involuntary Dismissals. After giving the parties the notice prescribed in section (c) of this
   rule, the Clerk of Court will, in the following circumstances, enter an order dismissing a civil
   action without prejudice:

   1. Where service has not been made on any defendant within 90 days after the filing of the
      complaint, and the plaintiff has failed to file a statement in writing within 97 days after the
      filing of the complaint setting forth good cause for why service has not been made; or

   2. As to a particular defendant, where service has been made upon that defendant and neither
      an answer nor a request for other action has been filed as to that defendant within 30 days
      after the date the answer was due; or

   3. Where a default has been entered and a motion for entry of judgment by default in
      accordance with Federal Rule of Civil Procedure 55(b) has not been made within 30 days
      after the entry of default, unless the plaintiff advises the Clerk of Court that further court
      action is necessary before a default judgment can be sought; or

   4. Where a deadline set for the performance of any act required by the Federal Rules of Civil
      Procedure, the Local Rules, or an order of the court has been exceeded by more than 30
      days and an extension of time has been neither requested nor granted.

b. Dismissal of Settled Cases. The Clerk of Court may, for internal statistical purposes,
   immediately close a case upon being advised by one or more of the parties that the action has
   been settled. Within 30 days after advising the court that an action has been settled, the parties
   must file such documents as are required to terminate the action. If the parties fail to do so,
   the Clerk of Court may, after giving the parties the notice prescribed in section (c) of this rule,
   enter an order dismissing the action with prejudice.

   Either party may seek reinstatement of a case dismissed under this section within 60 days after
   the date of the dismissal order by serving and filing a motion to reinstate the case. The motion
   must show good cause as to why the settlement was not consummated. This paragraph does
   not diminish any obligation of a party to perform under an otherwise enforceable settlement
   agreement.

c. Notification by Clerk of Court. At least 14 days before dismissing a case pursuant to section
   (b) or (c) of this rule, the Clerk of Court will mail or electronically transmit a notice and a copy
   of this rule to all counsel of record and any pro se parties. The notice will state that the case
   will be dismissed unless, by the deadline specified in the notice, either the required action is
   taken or good cause is shown for not dismissing the case.

   This rule does not restrict the authority of the court to dismiss a case, with or without prejudice,
   for good cause. Good cause could include the failure of a party to comply with the Federal
   Rules of Civil Procedure, the Local Rules, or an order of the court.




                                     30
         Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 25 of 29
HOW TO REGISTER FOR A CM/ECF ACCOUNT THROUGH PACER
     (WITH AN INDIVIDUAL OR UPGRADED PACER ACCOUNT)

1.   Navigate to www.pacer.gov
2.   Click on Manage My Account in the upper right corner of the page




3.   Enter your PACER username and password and click login




4.   Click the Maintenance tab




      Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 26 of 29
5.   Click Attorney Admissions / E-File Registration




6.   Enter the Court Type: U.S. District Courts
     Enter the Court: Iowa Northern – NextGen
     Click Next



                     U.S. District Courts

                     Iowa Northern - NextGen




7.   Select E-File Registration Only




8.   Complete all of the requested information, click Next
9.   Complete your credit card information




      Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 27 of 29
10.   On the page of E-Filing Terms and Conditions, be sure to check the two
      boxes at the bottom of the page and Submit




11.   You will receive confirmation that the registration went though




12.   The clerk’s office will review the registration and process accordingly.




       Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 28 of 29
                                       Privacy Notice
To Pro Se Litigants and Counsel of INTERNET Availability of Civil Case File Information
The United States District Court for the Northern District of Iowa makes the content of cases
available on PACER. Any subscriber to PACER will be able to read, download, store and print
the full content of documents filed into the electronic docket
To comply with the policy of the Judicial Conference of the United States and the E-
Government Act, filing parties shall omit, or, where inclusion is necessary, partially redact
(remove) the following personal data information from all pleadings, documents, and exhibits,
whether filed electronically or on paper, unless the assigned judge orders otherwise:
             1) Minors’ names: Use the minors’ initials (Only Initials);
             2) Financial account numbers: Identifying the financial institution and name
                Or type of account, but use only the last four numbers of the account number;
             3) Social Security numbers: Use only the last four numbers;
             4) Dates of birth: Use only the year; and
             5) Other data as permitted by order of the court.

Additionally, you should not include confidential information in any document filed with the
court unless such inclusion is necessary and relevant to the case. You must remember that any
personal information not otherwise protected will be made available over the Internet via
WebPACER. You may omit or partially redact (remove) the following confidential information
from all pleadings, documents, and exhibits, unless the assigned judge orders otherwise:

             1)   Personal identifying number, such as driver’s license number;
             2)   Medical records, treatment and diagnosis;
             3)   Employment history;
             4)   Individual financial information; and
             5)   Proprietary or trade secret information.

The parties are solely responsible for any personal information filed. The clerk’s office will not
review documents for compliance with this rule, seal on its own motion documents
containing personal information, or redact documents, whether filed electronically or on
paper.

SEALING OF DOCUMENTS
The clerk’s office will not make electronically available documents that have been sealed or
otherwise restricted by court order. Rules relating to the sealing of documents are controlled by
Rule 5(c) of the Local Rules of Civil Procedure for the Northern District of Iowa. A party
wishing to file a document containing the personal information specified above may move for
leave to file and unredacted document under seal. In granting the motion, the assigned judge
may require the party to file a redacted copy for the public file.
              Case 6:20-cv-02055-KEM Document 4 Filed 07/28/20 Page 29 of 29
